Citation Nr: 1208142	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-20 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied an increased rating for the service-connected dysthymic disorder.  

In June 2010 the Board issued a decision that in relevant part denied increased rating for dysthymic disorder but determined the rating decision on appeal had raised a claim for TDIU, citing Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board accordingly remanded the issue of entitlement to TDIU to the RO for development and adjudication, and the file has now been returned to the Board for further appellate review. 

In February 2009 the Veteran testified before RO's Decision Review Officer (DRO) and as noted below in July 2009 he testified by videoconference before a Veterans Law Judge who is no longer active with the Board.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

While the case was in remand status the Veterans Law Judge before whom the Veteran had testified in July 2009 retired from the Board.  The Veteran was advised of his entitlement to another hearing before a currently-active Member of the Board, and the Veteran responded by requesting a videoconference hearing from the RO.

Because videoconference hearings are scheduled by the RO, this case is REMANDED to the RO via the Appeals Management Center for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of the Veteran's appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


